Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
	On pages 8-10 of the amendment, Applicant argued that Chen clearly discloses that the “subpics_present_flag” is obtained from the “sequence parameter set (SPS)” instead of a picture parameter set (PPS).
	However, the Examiner respectfully disagrees. Chen clearly teaches that the “subpics_present_flag” is obtained from SPS or PPS (paragraph 0123,  a second syntax element indicating or corresponding to whether a picture is partitioned into subpictures can be received in the bit stream, for example, in an SPS or a PPS. For example, the second syntax element can be an SPS subpicture information present flag, denoted subpics_present_flag), see also pages 7-9 of provisional application No. 62/889,068 of Chen et al. (US 2021/0044838), which depicts the presence of the “subpics_present_flag” in pic_parameter_set_rbsp() and seq_parameter_set_rbsp() tables.  

Claim Objections
3.	Claim 12 objected to because of the following informalities:  There is insufficient antecedent basis for the limitation “the…spacing information” in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 1-4, 6-12 and 14-16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over provisional application No. 62/889,068 of Chen et al. (US 2021/0044838) hereinafter “Chen” in view of Bross et al. “Versatile Video Coding (Draft 6)” JVET-O2001-vE, hereinafter “Bross” in further view of Hannuksela et al. (WO 2020/141248) hereinafter “Hannuksela”.
As per claim 1, Chen discloses an image decoding method performed by an image decoding apparatus, the image decoding method comprising: 
obtaining (last paragraph of page 11, video decoders are able to decode the bitstream correctly only if the parsing process is complied with the foregoing syntax design), from a picture parameter set, a first signaling flag specifying whether an identifier of a subpicture included in a current picture is signaled using the picture parameter set (e.g., subpics_present_flag in the picture parameter set table on page 9); 
obtaining (last paragraph of page 11, video decoders are able to decode the bitstream correctly only if the parsing process is complied with the foregoing syntax design) identifier information of the subpicture from the picture parameter set, based on the first signaling flag specifying that the identifier of the subpicture is signaled using the picture parameter set (e.g., subpic_id[i] is based on the signaling of subpics_present_flag as shown in the picture parameter set table on page 9); and 
decoding the current picture by decoding a current subpicture identified based on the identifier information (last paragraph of page 11, video decoders are able to decode the bitstream correctly only if the parsing process is complied with the foregoing syntax design),
obtaining (last paragraph of page 11, video decoders are able to decode the bitstream correctly only if the parsing process is complied with the foregoing syntax design), from a sequence parameter set, a second signaling flag specifying whether information of the subpicture is signaled using the sequence parameter set (e.g., subpics_present_flag in the sequence parameter set table on page 1 or 7); 
obtaining (last paragraph of page 11, video decoders are able to decode the bitstream correctly only if the parsing process is complied with the foregoing syntax design) size number information specifying the number of size information of a subpicture included in the sequence parameter set, based on the second signaling flag specifying that the information of the subpicture is signaled using the sequence parameter set (e.g., NumSubPicGridRows and NumSubPicGridCols are based on the signaling of subpics_present_flag as shown in the sequence parameter set table on page 1);  
However, Chen does not explicitly disclose obtaining the size information of the subpicture from the sequence parameter set based40Attorney Docket No.: 50408-0046001 Client Ref.: OP2062-0168US; 20ASL1543PC01US01on the size number information, 
In the same field of endeavor, Bross discloses obtaining the size information of the subpicture from the sequence parameter set based40Attorney Docket No.: 50408-0046001 Client Ref.: OP2062-0168US; 20ASL1543PC01US01on the size number information (e.g., SubPicWidth and SubPicHeight are obtained based on NumSubPicGridRows and NumSubPicGridCols; see the last 8 lines of page 88 and the first 20 lines of page 89),
However, Chen or Bross do not explicitly disclose wherein, based on subpictures included in the current picture not being uniform, two or more pieces of size information are obtained.
In the same field of endeavor, Hannuksela discloses wherein, based on subpictures included in the current picture not being uniform, two or more pieces of size information are obtained (fig. 10; paragraph 0242, Figure 10 illustrates a picture that is divided into 4 sub-pictures. Each sub-picture may have its own tile grid. In this example sub-picture 1 is divided into a grid of 3x2 tiles of equal width and equal height, sub-picture 2 is divided into 2x1 tiles of 3 and 5 CTUs high. Each of sub-pictures 3 and 4 has only one tile; see also fig. 7 and paragraph 0231, decoding of two sub-picture sequences, which have the same height but different width the sub picture dimensions could have been chosen differently). 
Chen and Bross are in the same field of endeavor and both teach all the claimed elements of claim 5; therefore, it would have been obvious for one having skill in the art at the time of the invention to combine said claimed elements using known techniques to yield predictable results.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Chen, with those of Bross and Hannuksela, because all the references are drawn to the same field of endeavor, because indeed all the references describe signaling of subpicture information, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Chen, Bross and Hannuksela used in this Office Action unless otherwise noted.
As per claim 2, Chen discloses wherein identifier number information specifying the number of subpicture identifier information obtained from the picture parameter set is obtained from the picture parameter set (e.g., num_slices_in_pic_minus1 in the picture parameter set table on page 9), and wherein the subpicture identifier information is obtained from the picture parameter set based on the identifier number information (e.g., subpic_id[i] is based on num_slices_in_pic_minus1 as shown in the picture parameter set table on page 9).  
As per claim 3, Chen discloses wherein the identifier number information specifies a value obtained by subtracting 1 from the number of subpicture identifier information obtained from the picture parameter set (page 9, The value of num_slices_in_pic_minus1 can be in the range of 0 to NumBricksInPic−1, inclusive. When num_slices_in_pic_minus1 is not present and single_brick_per_slice_flag is equal to 1, the value of num_slices_in_pic_minus1 is inferred to be equal to NumBricksInPic−1. When single_tile_in_pic_flag is equal to 1, the value of num_slices_in_pic_minus1 is inferred to be equal to 0).
As per claim 4, Chen, Bross and Hannuksela disclose the image decoding method of claim 1; however, Chen or Bross do not explicitly disclose wherein a subpicture constraint flag is obtained from a bitstream, and wherein, based on the subpicture constraint flag specifying that a value of the subpicture signaling flag is constrained to a predetermined value, the subpicture signaling flag is determined to be a value specifying that the identifier of the subpicture is not signaled using the picture parameter set.
In the same field of endeavor, Hannuksela discloses wherein a subpicture constraint flag is obtained from a bitstream, and wherein, based on the subpicture constraint flag specifying that a value of the subpicture signaling flag is constrained to a predetermined value, the subpicture signaling flag is determined to be a value specifying that the identifier of the subpicture is not signaled using the picture parameter set (paragraph 0104, A parameter set may be activated when it is referenced e.g. through its identifier. For example, a header of an image segment, such as a slice header, may contain an identifier of the PPS that is activated for decoding the coded picture containing the image segment. A PPS may contain an identifier of the SPS that is activated, when the PPS is activated. An activation of a parameter set of a particular type may cause the deactivation of the previously active parameter set of the same type; paragraph 0242, syntax elements describing a tile partitioning are encoded in and/or decoded from a picture parameter set, and a PPS is activated for a sub-picture e.g. through a PPS identifier in a tile group header).
  Therefore, it would have been obvious for one having skill in the art at the time of the invention to modify the picture parameter set RBSP syntax of Chen by using an identifier, as taught by Hannuksela, in order to control the activation of the parameter set.
As per claim 6, Chen and Hannuksela disclose the image decoding method of claim 1, wherein the size number information is obtained from the sequence parameter set, based on a width of the subpicture (e.g., NumSubPicGridRows and NumSubPicGridCols are based on subpic_grid_col_width_minus1 as shown in the sequence parameter set table on page 1 of Chen) being not uniformly determined (Hannuksela: fig. 10; paragraph 0288, Figure 10 illustrates a picture that is divided into 4 sub-pictures. Each sub-picture may have its own tile grid. In this example sub-picture 1 is divided into a grid of 3x2 tiles of equal width and equal height, sub-picture 2 is divided into 2x1 tiles of 3 and 5 CTUs high. Each of sub-pictures 3 and 4 has only one tile). 
As per claim 7, arguments analogous to those applied for the last three limitations of claim 1 are applicable for claim 7.  
As per claim 8, Bross discloses wherein the size information comprises width information and height information of the subpicture (e.g., SubPicWidth and SubPicHeight; see the last 8 lines of page 88 and the first 20 lines of page 89).  
As per claim 9, Bross discloses wherein a width of the subpicture is obtained for at least one subpicture dividing a width of the current picture (page 88, subpic_grid_col_width_minus1 plus 1 specifies the width of each element of the subpicture identifier grid in units of 4 samples. The length of the syntax element is Ceil( Log2( pic_width_max_in_luma_samples/ 4) ) bits.).  
As per claim 10, Bross discloses wherein a height of the subpicture is obtained for at least one subpicture dividing a height of the current picture (subpic_grid_row_height_minus1plus 1 specifies the height of each element of the subpicture identifier grid in units of 4 samples. The length of the syntax element is Ceil( Log2( pic_height_max_in_luma_samples/ 4) ) bits).  
As per claim 11, Bross discloses wherein the size information is obtained one each for a width and a height, based on a width of the subpicture (e.g., SubPicWidth and SubPicHeight; see the last 8 lines of page 88 and the first 20 lines of page 89) is uniformly determined (see figure 6-7 in page 23, which shows a picture divided into subpictures with similar width).  
As per claim 12, Chen and Bross discloses wherein a size of the subpicture is determined based on the size information (e.g., SubPicWidth and SubPicHeight are obtained based on NumSubPicGridRows and NumSubPicGridCols; see the last 8 lines of page 88 and the first 20 lines of page 89 of Bross) and spacing information obtained from the sequence parameter set, wherein the spacing information specifies a sample unit of a value specified by the size information, and wherein the sample unit specified by the spacing information is greater than a 4-sample unit (paragraphs 0066, 0068 and 0076, a coded picture size is defined as an integer of multiples of 8 samples. As a subpicture may be extracted as a regular picture, a subpicture size can be an integer of multiples of 8 samples as well. Accordingly, subpicture signaling in an SPS can be based on a grid in units of 8 samples instead of 4 samples). 
As per claim 14, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 14. In addition, Chen discloses an encoder for implementing said encoding method (see last paragraph of page 11).  
As per claim 15, Hannuksela discloses transmitting a bitstream generated by the image encoding method of claim 14 (fig. 1 depicts delivering an encoded bitstream to a decoding system).
As per claim 16, the claim is related to an encoding method opposite to the decoding method of claim 1; therefore, arguments analogous to those applied for claim 1 are applicable for claim 14. In addition, Chen and Hannuksela discloses a computer readable recording medium storing a bitstream (paragraph 0010 of Chen or paragraph 0017 of Hannuksela).

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2022/0094909; WO 2020/141260; WO 2020/142483; )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482